Citation Nr: 1124344	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  11-04 751	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals (Board) September 2010 decision that denied service connection for Type II diabetes mellitus, malaria, and tonsillitis.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel











INTRODUCTION

The Veteran moves for revision of a September 2010 Board decision to which he was a party.  Such motions are within the Board's original jurisdiction.  38 C.F.R. § 20.1410 (2010).

The Board notes that the Veteran also moves for revision of the September 2010 Board decision with respect to the issue of compensation for the disability of his daughter, including claimed birth defects.  However, as the September 2010 Board decision referred the issue of compensation for the Veteran's daughter's birth defects, the September 2010 Board decision was not final as to that issue.  38 C.F.R. § 20.1401(a) (2010).  The Board accordingly does not find that the moving party has raised a valid CUE claim with respect to the issue of compensation for his daughter's birth defects, and it will not be addressed herein.


FINDING OF FACT

The Veteran has failed to adequately set forth the alleged CUE, or errors of fact or law, in the September 2010 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the threshold pleading requirements for a motion for revision of the Board's September 2010 decision based on CUE are not met, the motion must be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a), (b) (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

A final decision issued by the Board may not be revised or reversed except upon a finding of CUE.  38 U.S.C.A. § 7111(a) (West 2002).  CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2010).

If a movant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Motions for review of prior final Board decisions on the grounds of CUE are subject to specific filing and pleading requirements, which are set forth in Rule 1401 of the Rules of Practice of the Board, found in Part 20 of title 38, Code of Federal Regulations.  Failure to comply with these requirements results in dismissal of the motion without prejudice to re-filing.  See 38 C.F.R. § 20.1404(a), (b) (2010).

Rule 1404(a) specifies that a motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  

In addition, a motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy this requirement.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Other examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3) (2010).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The Veteran's allegations of CUE are as follows: (1) The Board committed CUE by considering 38 C.F.R. § 3.309(e) (disabilities related to herbicide exposure) in connection with the diabetes mellitus claim and not considering 38 C.F.R. § 3.309(b) (tropical diseases) as the Veteran argues that his diabetes mellitus is related to an unknown microscopic organism he contracted in service that required treatment with quinine; and (2) the Board committed CUE by denying the malaria and tonsillitis claims "based on an unsubstantiated medical conclusion that 'No additional evidence has been submitted' where service medical record [sic] establish Rating Specialist inability to produce rebuttable evidence to the contrary of service incurrence or aggravation as required at 38 C.F.R. § 3.307(d)." 

The Board has considered the Veteran's arguments but finds that the he has failed to cite to specific errors of fact or law in the September 2010 Board decision.  Rather, to the extent that his contentions can be deciphered, the Veteran appears to allege there was improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  In this regard, any implied argument that the evidence of record at the time of the September 2010 Board decision supported a finding that the Veteran's claimed disorders are service related is no more than a disagreement as to how the evidence was weighed and evaluated by the Board.

As noted above, under 38 C.F.R. § 20.1404(b), non-specific allegations of failure to give due process or non-specific allegations of error, such as failure in the duty to assist, are insufficient to satisfy the motion requirement.  Such an argument of error can not constitute clear and unmistakable error.  See 38 C.F.R. § 20.1403(d).  Moreover, an allegation that the Board in a prior decision improperly weighed the evidence cannot form the basis of CUE.  See Damrel, 6 Vet. App. at 246 (1994).  The Veteran was provided a notice of appellate rights along with the September 2010 Board decision.  When he did not appeal that decision, he forfeited his right to contest how the Board had weighed the evidence of record.  See 38 U.S.C.A. § 7104(a).

In conclusion, the Board finds that the requirements for a valid claim of CUE have not been satisfied with respect to the September 2010 Board decision.  The Veteran has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error the result of the Board's September 2010 decision would have been manifestly different.  It is not enough to argue that something is CUE; rather, in order to raise a valid claim of CUE, the moving party needs to provide specific reasons as to why any alleged error was outcome-determinative.  See Bustos, 179 F. 3d at 1381.

Accordingly, in view of the fact that the Veteran has failed to comply with 38 C.F.R. § 20.1404(a) and (b) in his attempt to challenge the December 30, 2008, Board decision on the basis of CUE, the Board has no alternative but to dismiss his March 2009 motion for revision without prejudice to re-filing.







ORDER

The motion to revise the September 2010 Board decision with respect to the issues of entitlement to service connection for Type II diabetes mellitus, malaria, and tonsillitis on the basis of CUE is dismissed without prejudice to re-filing.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



